      Case: 1:19-cv-05234 Document #: 1 Filed: 08/02/19 Page 1 of 24 PageID #:1




                       THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

PATRICK RUFFINO,                                               Case No.:
on behalf of himself and all others similarly
situated,

                    Plaintiff,

v.                                                             JURY TRIAL DEMANDED

CAPITAL ONE FINANCIAL
CORPORATION, CAPITAL ONE, N.A., AND
CAPITAL ONE BANK (USA)

                   Defendants.


                                 CLASS ACTION COMPLAINT

       Plaintiff Patrick Ruffino, on behalf of himself and all persons similarly situated, by and

through his attorneys, alleges personal knowledge as to all facts related to himself and on

information and belief as to all other matters, which are based upon, among other things, the

investigation made by Plaintiff through his counsel:

                                 PRELIMINARY STATEMENT

       1.      Plaintiff Patrick Ruffino ("Plaintiff") brings this action on behalf of himself and all

other similarly situated Capital One credit card holders whose personal information hackers

misappropriated and disseminated as a direct and proximate result of Defendants’ Capital One

Financial Corporation, Capital One Bank (USA), and Capital One, National Association

(collectively, “Capital One” or “Defendants”) failure to use reasonable care to secure and

safeguard consumers’ personal information. The compromised data includes full names, social

security numbers, addresses, phone numbers, email addresses, dates of birth, credit scores, credit
          Case: 1:19-cv-05234 Document #: 1 Filed: 08/02/19 Page 2 of 24 PageID #:2




limits, account balances, payment histories, social security numbers, and bank account numbers

(the “Personal Data”).

           2.    On July 29, 2019 Capital One announced that it had suffered a catastrophic data

breach of its information technology ("IT") system (the "Breach") carried out by Paige A. Thomas

between March 23 and 24, 2019.1

           3.    News reports indicate consumers who held “secured” Capital One credit cards like

that issued to and maintained by Plaintiff are most at risk. Because Capital One required Plaintiff

and other secure card holders to provide their personal bank account information in order to receive

a card, hackers and others may now have access to not only their personally identifiable

information, but also sensitive bank account information. Capital One’s myriad failures have

exposed secure card holders like Plaintiff to an exponentially greater risk of identify theft and

fraud.

           4.    Capital One experienced this catastrophic data breach because it failed to develop,

maintain, and implement sufficient security measures on the relevant databases, its representations

to the contrary notwithstanding. Indeed, this Breach follows in the wake of a number of widely

publicized data breaches affecting companies such as Anthem, Target, Home Depot, Neiman

Marcus, Community Health Systems, Inc., Michaels Stores, Jimmy Johns, Sony Entertainment,

J.P. Morgan Chase & Co., P.F. Chang’s, Staples, and others. But notwithstanding these earlier data

security incidents, Defendants failed to take adequate steps to prevent the Breach from occurring.

           5.    Accordingly, Plaintiff brings this action for monetary, injunctive and declaratory

relief.




1
 https://www.wired.com/story/capital-one-hack-credit-card-application-data/ (last visited July
31, 2019).


                                                  2
      Case: 1:19-cv-05234 Document #: 1 Filed: 08/02/19 Page 3 of 24 PageID #:3




                                  JURISDICTION AND VENUE

        6.      This Court has jurisdiction of this action pursuant to 28 U.S.C. § 1332 of the Class

Action Fairness Act of 2005 because: (i) there are 100 or more class members, (ii) there is an

aggregate amount in controversy exceeding $5,000,000, exclusive of interest and costs, and (iii)

there is minimal diversity because at least one plaintiff and defendant are citizens of different states.

        7.      This Court also has supplemental jurisdiction over the state law claims pursuant to

28 U.S.C. § 1367.

        8.      Venue is proper in this judicial district and division pursuant to 28 U.S.C. § 1391.

A substantial part of the events and/or omissions giving rise to the claims occurred within this

district and division.

                                              PARTIES

        9.      Plaintiff Patrick Ruffino is a resident of the state of Illinois.

        10.     On January 4, 2018, Plaintiff applied for, and subsequently received, a Capital One

Secured Platinum Mastercard.

        11.     In order to apply for that card, Capital One required Plaintiff to provide his Personal

Data, including but not limited to his address, social security number, date of birth, and his personal

bank account number in order to “secure” the credit Capital One extended to him.

        12.     Plaintiff’s Personal Data was compromised during the Breach Defendants made

known on July 29, 2019.

        13.     Capital One has yet to directly inform Plaintiff (or any other Class members) of the

Breach, or identify the categories of their Personal Data that were misappropriated due to Capital

One’s myriad IT failures.




                                                    3
      Case: 1:19-cv-05234 Document #: 1 Filed: 08/02/19 Page 4 of 24 PageID #:4




       14.     The Breach already has required Plaintiff to expend significant time and energy to

protect himself from the Breach’s potential adverse consequences, including but not limited to

investigating whether hackers misappropriated his Personal Data—since Capital One has yet to

notify impacted customers—and potential means by which to protect himself from identity theft,

and monitoring his linked bank account for fraudulent transactions.

       15.     Plaintiff has also requested that each of the three major credit reporting bureaus

freeze his credit to guard against unauthorized efforts to establish credit accounts in his name.

       16.     Plaintiff would not have applied for a credit card with and provided Personal Data

to Capital One had Capital One disclosed that it lacked adequate computer systems and data

security practices to adequately safeguard his and other consumers’ Personal Data.

       17.     As a direct and proximate result of the Breach, and Capital One’s failure to prevent

against and timely notify Plaintiff of the same, Plaintiff has suffered concrete injuries.

       18.     Plaintiff’s damages also include the heightened risk of fraud and identity theft to

which the Breach exposed him

       19.     Defendant Capital One Financial Corporation is an entity incorporated in the State

of Delaware with its headquarters and principal place of business located at 1680 Capital One

Drive, McLean, Virginia.

       20.     Defendant Capital One Bank (USA) is a subsidiary of Defendant Capital One

Financial Corporation, and has its headquarters and principal place of business located at 1680

Capital One Drive, McLean, Virginia.

       21.     Defendant Capital One, National Association is a subsidiary of Defendant Capital

One Financial Corporation, and has its headquarters and principal place of business located at 1680

Capital One Drive, McLean, Virginia.



                                                  4
      Case: 1:19-cv-05234 Document #: 1 Filed: 08/02/19 Page 5 of 24 PageID #:5




        22.      Capital One Financial Corporates operates primarily through Defendants Capital

One Bank (USA) and Capital One, National Association. Accordingly, all Defendants are jointly

and severally liable for the harms complained of herein.

                                          FACTUAL ALLEGATIONS

A.      The Banking System is a Constant Target for Hackers

        23.      Data breaches have become a constant threat, routinely exposing consumer data to

malicious actors.

        24.      In 2018, the Identity Theft Resource Center and CyberScout Annual End-of-Year

Data Breach Report revealed a 126% increase in exposed consumer data, and 1.68 billion email-

related credentials.2

        25.      Because of the valuable nature of the sensitive Personal Data consumers provide

financial institutions, the banking sector is a particularly attractive target for cyber criminals; the

banking sector reportedly experienced 135 data breaches in 2018 alone.3

        26.      As one public interest group has explained: “The risk of cyberattack on financial

services firms cannot be overstated. Cyberattacks cost financial services firms more to address

than firms in any other industry at $18 million per firm (vs. $12 million for firms across industries).

Financial services firms also fall victim to cybersecurity attacks 300 times more frequently than

businesses in other industries. In other words, while the typical American business is attacked 4

million times per year, the typical American financial services firm is attacked a staggering 1

billion times per year.”4



2
  Identity Theft Resource Center, End of Year Data Breach Report (2018). Available at
https://www.idtheftcenter.org/2018-end-of-year-data-breach-report/.
3
   Id.
4
   Forbes, Laughing All The Way To The Bank: Cybercriminals Targeting U.S. Financial Institutions, August 28,
2018. Available at https://www.forbes.com/sites/bhaktimirchandani/2018/08/28/laughing-all-the-way-to-the-bank-
cybercriminals-targeting-us-financial-institutions/#f4bfefe6e906.


                                                       5
         Case: 1:19-cv-05234 Document #: 1 Filed: 08/02/19 Page 6 of 24 PageID #:6




           27.      Identity thieves use stolen personal information to perpetuate a variety of crimes

that harm consumers, including immigration fraud, obtaining a driver’s license or identification

card in the victim’s name but with another’s picture, using the victim’s information to obtain

government benefits, filing fraudulent insurance claims, fraudulently purchasing drugs or medical

devices, filing a fraudulent tax return using the victim’s information to obtain a fraudulent refund,

fraudulently obtaining a loan tied to the victim’s credit and personal information, and fraudulently

opening credit accounts in the victim’s name.

B.         Capital One’s Data Practices

           28.      Capital One requires all prospective customers who wish to obtain a credit card and

other financial services to provide Personal Data in order to secure a credit account.

           29.      In addition, Capital One requires applicants seeking a “secure” Capital One credit

account—typically consumers “with bad credit who are financially vulnerable”5—to provide

sensitive bank account information in order to ensure Capital One is able to secure repayment of

any credit extended thereto.

           30.      Capital One is obligated by law to retain the Personal Data Plaintiff and Class

members submitted in connection with their applications.

           31.      Moreover, by obtaining, collecting, using, and deriving a benefit from Plaintiff’s

and Class members’ Personal Data, Capital One assumed legal and equitable duties to those

individuals. Capital One knew or should have known that they were responsible for protecting

Plaintiff’s and Class members’ Personal Data from disclosure. At all relevant times, Plaintiff and

Class members had taken all reasonable steps to maintain the confidentiality of their Personal Data.




5
    https://www.nytimes.com/2019/07/30/business/capital-one-breach.html (last visited July 31, 2019.)


                                                          6
       Case: 1:19-cv-05234 Document #: 1 Filed: 08/02/19 Page 7 of 24 PageID #:7




        32.      One of the nation’s most prominent financial institutions, Capital One also

undoubtedly knew the importance of safeguarding the Personal Data Plaintiff and others entrusted

to it, and the tangible and intangible harms its customers likely would experience if its data security

systems were breached.

        33.      Indeed, Capital One independently promised to safeguard Personal Data. Examples

include:

        At Capital One, we make your safety and security a top priority and are committed
        to protecting your personal and financial information. If we collect identifying
        information from you, we will protect that information with controls based upon
        internationally recognized security standards, regulations, and industry-based best
        practices.6

        Safeguards are in place to protect your information.
         We prohibit the unlawful disclosure of your Social Security number.
         We restrict access to your Social Security number except when required for
           authorized business purposes.7

        We maintain physical safeguards, such as secure areas in buildings; electronic
        safeguards, such as passwords and encryption; and procedural safeguards, such as
        customer authentication procedures.8

        34.      Capital One failed to safeguard this information, however, and Plaintiff and Class’

Personal Data has now fallen into the wrong hands.

C.      The Breach

        35.      On or about July 29, 2019, Capital One announced that on “July 19, 2019, it

determined that there was unauthorized access by an outside individual who obtained certain types

of personal information relating to people who applied for its credit card products and to Capital

One credit card customers.”9



6
  https://www.capitalone.com/identity-protection/privacy/statement (last visited August 1, 2019)
7
  https://www.capitalone.com/applications/identity-protection/commitment/ (last visited August 1, 2019)
8
  Id.
9
  https://www.capitalone.com/facts2019/ (last visited July 31, 2019).


                                                        7
       Case: 1:19-cv-05234 Document #: 1 Filed: 08/02/19 Page 8 of 24 PageID #:8




          36.     According to Capital One, the compromised Personal Data consists of sensitive

personally identifiable information it routinely collects in connection with credit application

processing, “including names, addresses, zip codes/postal codes, phone, email addresses, dates of

birth, and self-reported income.” 10

          37.     Moreover, beyond the credit card application data, the Breach put at risk customer

status data (e.g., credit scores, credit limits, balances, payment history, and contact information),

fragments of transaction data from a total of 23 days during 2016-2018, about 140,000 Social

Security numbers of credit card customers, and about 80,000 linked bank account numbers of

secured credit card customers like Plaintiff.11

          38.     The announcement stated that the Breach affected consumers and small businesses

who applied for a credit card product from 2005 through early 2019, approximately 100 million

individuals in the United States.12

          39.     At no point in Capital One’s statement did it offer Plaintiff and the Class concrete

assistance to protect them from the dangers to which Capital One’s systemic failures exposed

them.13

          40.     Paige A. Thompson, the hacker, disseminated the Personal Data of approximately

100 million consumers by posting on her GitHub account on April 21, 2019 using the handle

“erratic.” This information was free and available to any user to download and use.14




10
   Id.
11
   Id.
12
   Id.
13
   Id.
14
   https://www.wired.com/story/capital-one-hack-credit-card-application-data/ (last visited July 31, 2019)


                                                          8
       Case: 1:19-cv-05234 Document #: 1 Filed: 08/02/19 Page 9 of 24 PageID #:9




        41.      Capital One not only failed to prevent the Data Breach, but also failed to detect it.

The Personal Data posted on Thompson’s GitHub account remained exposed until at least July 17,

2019, when Capital One was informed by an unidentified tipster.15

        42.      In short, Capital One discovered the Breach by sheer happenstance; its purported

physical, electronic and procedural safeguards failed not only to prevent the Breach, but also to

detect it.

D.      Capital One’s Failure to Comply with Federal Requirements

        43.      The Federal Trade Commission (“FTC”) has issued numerous guides for businesses

highlighting the importance of reasonable data security practices. According to the FTC, the need

for data security should be factored into all business decision-marking.16

        44.      In 2016, the FTC updated its publication, Protecting Personal Information: A

Guide for Business, which established guidelines for fundamental data security principles and

practices for business.17 The guidelines note businesses should protect the personal customer

information that they keep; properly dispose of personal information that is no longer needed;

encrypt information stored on computer networks; understand its network’s vulnerabilities; and

implement policies to correct security problems.18 The guidelines also recommend that businesses

use an intrusion detection system to expose a breach as soon as it occurs; monitor all incoming

traffic for activity indicating someone is attempting to hack the system; watch for large amounts

of data being transmitted from the system; and have a response plan ready in the event of a

breach.19


15
   Id.
16
   Federal Trade Commission, Start With Security, available at https://www.ftc.gov/system/files/documents/plain-
language/pdf0205-startwithsecurity.pdf.
17
   Federal Trade Commission, Protecting Personal Information: A Guide for Business, available at
https://www.ftc.gov/tips-advice/business-center/guidance/protecting-personal-information-guide-business.
18
   Id.
19
   Id.


                                                        9
        Case: 1:19-cv-05234 Document #: 1 Filed: 08/02/19 Page 10 of 24 PageID #:10




           45.      Here, at all relevant times, Capital One was fully aware of its obligation to protect

the Personal Data of its applicants, including Plaintiff and Class members’ Personal Data, because

it is one of the United States’ largest financial institutions. Capital One was also aware of the

significant consequences of its failure to do so because it collected applicant data from millions of

consumers monthly (if not daily), and knew that this data, if hacked, would injure consumers,

including Plaintiff and Class members.

           46.      Capital One’s failure to follow the FTC guidelines, and its subsequent failure to

employ reasonable and appropriate measures to protect against unauthorized access to confidential

consumer data constitutes an unfair act or practice prohibited by Section 5 of the Federal Trade

Commission Act (“FTCA”), 14 U.S.C. § 45.

E.         Plaintiff and Class Members have Suffered Harm

           47.      Like any data hack, the instant Breach presents major problems for all affected.

Said Jonathan Bowers, a fraud and data specialist at fraud prevention provider Trustev, “Give a

fraudster your comprehensive personal information, they can steal your identity and take out lines

of credit that destroy your finances for years to come.”20

           48.      The FTC warns the public to pay particular attention to how they keep personally

identifying information: Social Security numbers, financial information, and other sensitive data.

As the FTC notes, “[t]hat’s what thieves use most often to commit fraud or identity theft.” And

once they have this information, “they can drain your bank account, run up your credit cards, open

new utility accounts, or get medical treatment on your health insurance.”21

           49.      The ramifications of Capital One’s failures to properly secure Plaintiff’s and Class

members’ Personal Data are severe. Identity theft occurs when someone uses another person’s


20
     http://www.cnet.com/news/data-breach-snags-data-from-15m-t-mobile-customers/ (last visited Oct. 6, 2015).
21
     https://www.consumer.ftc.gov/articles/0271-warning-signs-identity-theft (last visited July 31, 2019).


                                                         10
    Case: 1:19-cv-05234 Document #: 1 Filed: 08/02/19 Page 11 of 24 PageID #:11




medical, financial, and personal information, such as that person’s name, address, Social Security

Number, medical and insurance information, financial account information, and other information,

without permission to commit fraud or other crimes.

        50.     According to data security experts, one out of four data breach notification

recipients became a victim of identity fraud.

        51.     Here, due to the Breach, Plaintiff and Class members have been exposed to injuries

that include, but are not limited to:

        a.      Theft of personal and financial information;

        b.      Costs associated with the detection and prevention of identity theft and

                unauthorized use of financial accounts;

        c.      Damages arising from the inability to use debit or credit card accounts because

                accounts were suspended or otherwise rendered unusable as a result of fraudulent

                charges stemming from the Breach, including but not limited to foregoing cash back

                rewards;

        d.      Damages arising from the inability to withdraw or otherwise access funds because

                accounts were suspended, restricted, or otherwise rendered unusable as a result of

                the Breach, including, but not limited to, missed bill and loan payments, late-

                payment charges, and lowered credit scores and other adverse impacts on credit;

        e.      Costs associated with spending time to address and mitigate the actual and future

                consequences of the Breach, such as finding fraudulent charges, cancelling and

                reissuing payment cards, purchasing credit monitoring and identity theft protection

                services, imposition of withdrawal and purchase limits on compromised accounts,

                including but not limited to lost productivity and opportunities, time taken from the




                                                 11
    Case: 1:19-cv-05234 Document #: 1 Filed: 08/02/19 Page 12 of 24 PageID #:12




               enjoyment of one’s life, and the inconvenience, nuisance, and annoyance of dealing

               with all issues resulting from the Breach;

       f.      The imminent and impending injury resulting from potential fraud and identity theft

               posed because their personal information is exposed for theft and sale on the dark

               web;

       g.      Damages to and diminution in value of the personal information entrusted to

               Capital One for the sole purpose of purchasing products and services from Capital

               One; and

       h.      The loss of Plaintiff’s and Class members’ privacy.

       52.     Moreover, the Personal Data compromised in the Breach has no expiration date.

While credit card numbers and the like may become useless after some time, personal

identification numbers and Social Security numbers do not. The United States government and

privacy experts acknowledge that when such data is compromised, it may take years for identity

theft to come to light.

       53.     Plaintiff and Class members has suffered imminent and impending injury arising

from the substantially increased risk of fraud, identity theft, and misuse resulting from their

Personal Data being placed in the hands of criminals.

       54.     As a direct and proximate result of Defendants’ actions and omissions in disclosing

and failing to protect Plaintiff’s and Class members’ private personal information, Plaintiff and

those similarly situated have been placed at a substantial risk of harm in the form of identity theft,

and have incurred and will incur actual damages in an attempt to prevent identity theft.




                                                 12
    Case: 1:19-cv-05234 Document #: 1 Filed: 08/02/19 Page 13 of 24 PageID #:13




        55.     Plaintiff and Class members retain an interest in ensuring there are no future

breaches in addition to seeking a remedy for the harms suffered as a result of the Breach for

themselves and on behalf of similarly situated consumers who’s Personal Data was stolen.

                                     CLASS ALLEGATIONS

        56.     Plaintiff brings this action on behalf of himself and, pursuant to Fed. R. Civ. P. 23(a),

23(b)(2), and 23(b)(3), a class of

                All United States residents who applied for Capital One credit cards
                between 2005 and 2019 (the "Class").

                Excluded from the Class are Defendants, its executives, officers, and
                the Judge(s) assigned to this case.

 Plaintiff reserves the right to modify, change or expand the Class definition after conducting

 discovery.

        57.     In the alternative, Plaintiff brings this action on behalf of himself and, pursuant to

Fed. R. Civ. P. 23(a), 23(b)(2), and 23(b)(3), a subclass of

                All Illinois residents who applied for Capital One credit cards
                between 2005 and 2019 (the "Illinois Class").

                Excluded from the Illinois Class are Defendants, its executives,
                officers, and the Judge(s) assigned to this case.

        58.     Numerosity: The Class is so numerous that joinder of all members is impracticable.

Defendants have acknowledged that the Breach compromised the Personal Data of approximately

100 million consumers.

        59.     Existence and Predominance of Common Questions of Fact and Law: Common

questions of law and fact exist as to all members of the Class. These questions predominate over

the questions affecting individual Class members. These common legal and factual questions

include, but are not limited to:

                a.      whether Defendants’ data security and retention policies were unreasonable;


                                                   13
     Case: 1:19-cv-05234 Document #: 1 Filed: 08/02/19 Page 14 of 24 PageID #:14




                b.      whether Defendants failed to protect the confidential and highly sensitive

                        information with which they were entrusted;

                c.      whether Defendants breached any legal duties in connection with the data

                        breach;

                d.      Whether Defendants’ conduct was intentional, reckless, willful or

                        negligent;

                e.      whether Defendants were negligent;

                f.      whether Defendants were unjustly enriched;

                g.      whether Plaintiff and Defendants entered into a bailment arrangement,

                        which was breached; and

                h.      whether Plaintiff and Class members are entitled to monetary damages,

                        injunctive relief and/or other remedies and, if so, the nature of any such

                        relief.

        60.     Typicality: All of Plaintiff’s claims are typical of the claims of the Class since

Plaintiff and all members of the Class had their Personal Data compromised in the Breach.

        61.     Adequacy: Plaintiff is an adequate representative because his interests do not

materially or irreconcilably conflict with the interests of the Class that he seeks to represent, he has

retained counsel competent and highly experienced in complex class action litigation, and he

intends to prosecute this action vigorously. Plaintiff and his counsel will fairly and adequately

protect the interests of the Class.

        62.     Superiority: A class action is superior to all other available means of fair and

efficient adjudication of the claims of Plaintiff and members of the Class. The injury suffered by

each individual Class member is relatively small in comparison to the burden and expense of



                                                  14
    Case: 1:19-cv-05234 Document #: 1 Filed: 08/02/19 Page 15 of 24 PageID #:15




individual prosecution of the complex and extensive litigation necessitated by Defendants’ conduct.

It would be virtually impossible for members of the Class individually to effectively redress the

wrongs done to them. Even if the members of the Class could afford such individual litigation, the

court system could not. Individualized litigation presents a potential for inconsistent or

contradictory judgments. Individualized litigation increases the delay and expense to all parties and

to the court system presented by the complex legal and factual issues of the case. By contrast, the

class action device presents far fewer management difficulties, and provides the benefits of single

adjudication, economy of scale, and comprehensive supervision by a single court. Members of the

Class can be readily identified and notified based on, inter alia, Defendants’ records and databases.

Indeed, Defendants claim to already be in the process of notifying them.

       63.      Defendants have acted, and refused to act, on grounds generally applicable to the

Class, thereby making appropriate final relief with respect to the Class as a whole

                                      CAUSES OF ACTION

                                          COUNT I
                             BREACH OF IMPLIED CONTRACT
             (On Behalf of the Nationwide Class or, Alternatively, the Illinois Class)

       64.      Plaintiff incorporates by reference each of the allegations contained in the foregoing

paragraphs of this Complaint.

       65.      Capital One solicited and invited Plaintiff and Class members to apply for credit

card products by providing their Personal Data. Plaintiff and Class members accepted Capital One’s

offers and provided their Personal Data to Capital One to apply for Capital One credit card products.

       66.      When Plaintiff and Class members applied for Capital One credit card products, they

provided their Personal Data to Capital One. In doing so, Plaintiff and Class members entered into

a mutually agreed-upon implied contract with Capital One wherein Plaintiff and Class members




                                                 15
    Case: 1:19-cv-05234 Document #: 1 Filed: 08/02/19 Page 16 of 24 PageID #:16




agreed that their Personal Data was valid, while Capital One agreed that it would use Plaintiff and

Class members’ Personal Data in its possession for only the agreed-upon purpose of processing the

credit card product application, and no other purpose.

       67.        Implicit in the agreement to use the Personal Data in its possession for only the

agreed-upon application and no other purpose was the obligation that Capital One would use

reasonable measures to safeguard and protect the Personal Data of Plaintiff and Class members in

its possession.

       68.        By accepting the Personal Data for credit card product applications, Capital One

assented to and confirmed its agreement to reasonably safeguard and protect Plaintiff’s and Class

members’ Personal Data from unauthorized disclosure or uses and to timely and accurately notify

Plaintiff and Class members if their data had been breached and/or compromised.

       69.        Plaintiff and Class members would not have provided and entrusted their Personal

Data to Capital One to apply for the Capital One credit card products in the absence of the implied

contract between them and Capital One.

       70.        Plaintiff and Class members fully performed their obligations under the implied

contracts with Capital One.

       71.        Capital One breached the implied contracts they made with Plaintiff and Class

members by failing to safeguard and protect Plaintiff’s and Class members’ Personal Data, and by

failing to provide timely and accurate notice to them that their Personal Data was compromised as

a result of the Breach.

       72.        Capital One breached the implied contracts it made with Plaintiff and Class

members by failing to ensure that Plaintiff’s and Class members’ Personal Data in its possession

was used only for the agreed-upon application verification and no other purpose.




                                                 16
    Case: 1:19-cv-05234 Document #: 1 Filed: 08/02/19 Page 17 of 24 PageID #:17




       73.     Plaintiff and Class members conferred a monetary benefit on Capital One which has

accepted or retained that benefit. Specifically, the credit card products typically carry annual fees

and other charges (e.g. interest) for use. In exchange, Plaintiff and Class members should have

received the services that were the subject of the transaction and should have been entitled to have

Capital One protect their Personal Data with adequate data security measures.

       74.     Capital One failed to secure Plaintiff’s and Class members’ Personal Data and,

therefore, did not provide full compensation for the benefit Plaintiff and Class members provided.

       75.     Capital One acquired the Personal Data through inequitable means when they failed

to disclose the inadequate security practices previously alleged.

       76.     If Plaintiff and Class members had known that Capital One would employ

inadequate security measures to safeguard Personal Data, they would not have applied for the

Capital One credit card products.

       77.     As a direct and proximate result of Capital One’s breaches of the implied contracts

between Capital One and Plaintiff and Class members, Plaintiff and Class members have sustained

actual losses and damages as described in detail above.

       78.     Plaintiff and Class members were harmed as a result of Capital One’s breach of the

implied contracts because their Personal Data was compromised, placing them at a greater risk of

identity theft and subjecting them to identity theft, and their Personal Data was disclosed to third

parties without their consent. Plaintiff and Class members also suffered diminution in value of their

Personal Data because it is now easily available on the dark web.

       79.     Plaintiff and Class members have also suffered consequential out-of-pocket losses

for procuring credit freeze and protection services, identity theft monitoring, late fees, bank fees,

and other expenses relating to identity theft losses or protective measures. Plaintiff and Class




                                                 17
    Case: 1:19-cv-05234 Document #: 1 Filed: 08/02/19 Page 18 of 24 PageID #:18




members are further damages as their Personal Data remains in the hands of those who obtained it

without their consent.

       80.      This breach of implied contracts was a direct and legal cause of the injuries and

damages to Plaintiff and Class members as described above.

                                          COUNT II
                                       NEGLIGENCE
             (On Behalf of the Nationwide Class or, Alternatively, the Illinois Class)

       81.      Plaintiff incorporates by reference each of the allegations contained in the foregoing

paragraphs of this Complaint.

       82.      Defendants had a duty to, inter alia, take reasonable measures to protect the

Personal Data entrusted to them.

       83.      Defendants breached this duty by knowingly and intentionally failing to adequately

safeguard the Personal Data of Plaintiff and Class members, or to take commercially reasonable

measures to protect that Personal Data.

       84.      Defendants were legally obligated to timely disclose the Breach to Plaintiff and

Class members.

       85.      Defendants failed to timely notify Plaintiff and Class members, thereby preventing

Class members from taking meaningful, proactive steps to investigate possible identity theft.

       86.      In light of the recent data breaches in the news, it was reasonably foreseeable that

its failure to safeguard this data would injure Plaintiff and Class members.

       87.      Defendants’ breaches proximately caused harm to Plaintiff and Class members by

placing them at a substantial risk of harm in the form of identity theft, and causing them to incur,

or to incur in the future, actual damages in an attempt to prevent identity theft.




                                                  18
    Case: 1:19-cv-05234 Document #: 1 Filed: 08/02/19 Page 19 of 24 PageID #:19




                                         COUNT III
                                    NEGLIGENCE, Per Se
             (On Behalf of the Nationwide Class or, Alternatively, the Illinois Class)

       88.      Plaintiff incorporates by reference each of the allegations contained in the foregoing

paragraphs of this Complaint

       89.      Section 5 of the FTC Act prohibits “unfair … practices in or affecting commerce,”

including, as interpreted and enforced by the FTC, the unfair act or practice by businesses, such as

Capital One, of failing to use reasonable measures to protect Personal Data. The FTC publications

and orders described above also form part of the basis of Capital One’s duty in this regard.

       90.      Capital One violated Section 5 of the FTC Act by failing to use reasonable measures

to protect Personal Data, and not complying with applicable industry standards, as described in

detail herein. Capital One’s conduct was particularly unreasonable given the nature and amount of

Personal Data it obtained and stored, and the foreseeable consequences of a data breach including,

specifically, the immense damages that would result to Plaintiff and Class members.

       91.      Capital One’s violation of Section 5 of the FTC Act constitutes negligence per se.

       92.      Plaintiff and Class members are within the class of persons that the FTC Act was

intended to protect.

       93.      The harm that occurred as a result of the Data Breach is the type of harm the FTC

Act was intended to guard against.

       94.      As a direct and proximate result of Capital One’s negligence per se, Plaintiff and

Class members have suffered, and continue to suffer, injuries, and damages arising from identity

theft; damages from lost time and effort to mitigate the actual and potential impact of the Breach

on their lives, including, inter alia, by placing “freezes” and “alerts” with credit reporting agencies,

contacting their financial institutions, closing or modifying financial accounts, closely reviewing




                                                  19
    Case: 1:19-cv-05234 Document #: 1 Filed: 08/02/19 Page 20 of 24 PageID #:20




and monitoring their credit reports and accounts for unauthorized activity, and filing police reports,

and damages from identity theft, which may take months if not years to discover and detect, given

the far-reaching, adverse and detrimental consequences of identity theft and loss of privacy.

       95.     Additionally, as a direct and proximate result of Capital One’s negligence per se,

Plaintiff and Class members have suffered and will suffer the continued risks of exposure of their

Personal Data, which remain in Capital One’s possession and is subject to further unauthorized

disclosures so long as Capital One fails to undertake appropriate and adequate measures to protect

the Personal Data in its continued possession.

                                   COUNT IV
               VIOLATION OF THE ILLINOIS CONSUMER FRAUD ACT
                              (815 CS 505/1, et seq.)
                          (On Behalf of the Illinois Class)

       96.     Plaintiff incorporates by reference each of the allegations contained in the foregoing

paragraphs of this Complaint.

       97.     This count is brought against Defendants pursuant to the Illinois Consumer Fraud

and Deceptive Trade Practices Act, 815, ILCS 505/1, et seq. ("ICFA").

       98.     At all times relevant herein, the ICFA was in effect. The ICFA prohibits "unfair

and deceptive practices."

       99.     Plaintiff and members of the Class are consumers.

       100.    A violation of the Illinois Personal Information Protection Act (“IPIPA”), 815 ILCS

530/1, et seq., “constitutes an unlawful practice under the [ICFA].” IPIPA § 20.

       101.    Defendants are “Data Collectors” within the meaning of IPIPA § 5.

       102.    The Breach experienced by Defendants constitutes a “breach of the security of the

system data" within the meaning of IPIPA § 5.




                                                 20
    Case: 1:19-cv-05234 Document #: 1 Filed: 08/02/19 Page 21 of 24 PageID #:21




       103.    Pursuant to the IPIPA, the sensitive and unencrypted customer information

misappropriated from Defendants includes Plaintiff's and other Class members' "personal

information," including names, Social Security numbers, and driver's license or state identification

card numbers. IPIPA § 5.

       104.    Defendants have unreasonably delayed informing Plaintiff and members of the

Class about the security breach of Class members’ confidential and non-public information

immediately following discovery of the same. The public notice provided generally to Plaintiff

and the Class thus far also fails to comply with the specific notice requirements set forth in the

Act. See IPIPA § 10(a)-(b). Defendants have therefore violated the IPIPA and engaged in unlawful

practices in violation of the ICFA.

       105.    Defendants’ violations of the ICFA proximately caused harm to Plaintiff and the

Class by placing them at a substantial risk of harm in the form of identity theft, and causing them

to incur, or to incur in the future, actual damages in an attempt to prevent identity theft.

       106.    Plaintiff and Class members also are entitled to recover their attorneys’ fees,

litigation expenses, and costs, under the ICFA.

                                        COUNT V
                                BREACH OF CONTRACT
           (On Behalf of the Nationwide Class or, Alternatively, the Illinois Class)

       107.    Plaintiff incorporates by reference each of the allegations contained in the foregoing

paragraphs of this Complaint.

       108.    Plaintiff and Class members contracted with Capital One for the provision of credit

cards, which required them to agree to Capital One’s terms and conditions of service.

       109.    Capital One’s terms and conditions incorporated by reference Capital One’s

privacy policy, in which it states that it will use “encryption and other technologies, such as




                                                  21
     Case: 1:19-cv-05234 Document #: 1 Filed: 08/02/19 Page 22 of 24 PageID #:22




hashing, to de-identify data about a particular individual.”

        110.    Capital One breached its agreements with Plaintiff and the Class by failing to use

such measures to protect their Personal Data.

        111.    Defendant’s breach of these obligations proximately caused harm to Plaintiff and

the Class by placing them at a substantial risk of harm in the form of identity theft, and causing

them to incur, or to incur in the future, actual damages in an attempt to prevent identity theft.

                                         COUNT VI
                                  UNJUST ENRICHMENT
            (On Behalf of the Nationwide Class or, Alternatively, the Illinois Class)

        112.    Plaintiff incorporates by reference each of the allegations contained in the foregoing

paragraphs of this Complaint. This count is plead in the alternative to the contract-based claims.

        113.    Plaintiff and the Class conferred a benefit upon Defendants, which was known and

appreciated by them.

        114.    It would be inequitable for Defendants to retain this benefit under the circumstances

of this case.

                                        COUNT VII
                                        BAILMENT
            (On Behalf of the Nationwide Class or, Alternatively, the Illinois Class)

        115.    Plaintiff incorporates by reference each of the allegations contained in the foregoing

paragraphs of this Complaint. This count is plead in the alternative to the contract-based claims.

        116.    Plaintiff and Class members delivered and entrusted their Personal Data to

Defendants for the sole purpose of receiving services from them.

        117.    During the time of bailment, Defendants owed Plaintiff and Class members a duty

to safeguard this information properly, and to maintain reasonable security procedures and

practices to protect such information. Defendants breached this duty.




                                                  22
     Case: 1:19-cv-05234 Document #: 1 Filed: 08/02/19 Page 23 of 24 PageID #:23




       118.    Defendants’ breaches proximately caused harm to Plaintiff and the Class by placing

them at a substantial risk of harm in the form of identity theft, and causing them to incur, or to incur

in the future, actual damages in an attempt to prevent identity theft.

                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiff, on behalf of himself and members of the Class, respectfully requests that

this Court:

A.     Determine that the claims alleged herein may be maintained as a class action under Rule

       23 of the Federal Rules of Civil Procedure, and issue an order certifying the Class as

       defined above;

B.     Appoint Plaintiff as the representative of the Class and her counsel as Class counsel;

C.     Award all actual, general, special, incidental, statutory, and consequential damages to

       which Plaintiff and Class members are entitled;

D.     Award pre-judgment and post-judgment interest on such monetary relief;

E.     Grant appropriate injunctive and/or declaratory relief;

F.     Award reasonable attorneys' fees and costs; and

G.     Grant such further relief that this Court deems appropriate.

                                  DEMAND FOR JURY TRIAL

       Plaintiff respectfully demands a trial by jury on all issues so triable.




                                                  23
    Case: 1:19-cv-05234 Document #: 1 Filed: 08/02/19 Page 24 of 24 PageID #:24




Dated: August 2, 2019                 Respectfully submitted,



                               By:    s/     Daniel O. Herrera
                                      Daniel O. Herrera
                                      Christopher P.T. Tourek
                                      CAFFERTY CLOBES MERIWETHER
                                             & SPRENGEL LLP
                                      150 S. Wacker, Suite 3000
                                      Chicago, Illinois 60606
                                      Telephone: (312) 782-4880
                                      Facsimile: (312) 782-4485
                                      Email: dherrera@caffertyclobes.com
                                             ctourek@caffertyclobes.com




                                        24
